DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Radu (US 7,265,306)
Regarding claim 1, Radu discloses a method of protecting automotive door mounted switches (27) from moisture: determining (mentally/visually) the length and width of an automotive door mounted switch panel; 5the automotive door mounted switch panel comprising at least one electrical switch (see Figs. 2 and 7); obtaining an elastomeric panel (55) cut or manufacture in a shape with a length larger than a width (Figs. 2 and 7); placing the elastomeric panel on top of the automotive door mounted switch 10panel (see Figs. 2 and 7); peeling back an edge of the elastomeric panel to access the automotive door mounted switch panel (for access); and replacing the elastomeric panel on top of the automotive door mounted switch panel (to block access).  
Radu does not explicitly disclose panel having a shape with a length 2-3 times a width, nor that the drawings are to scale.  Nonetheless, Radu’s drawings suggest a panel having a shape with a length that’s about 2 times a width.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the panel having a length that’s about 2 times a width, in order to close up and protect the appropriate size opening.  Please note that workable dimensions of the elastomeric panel would have been a matter of routine experimentation before the invention was effectively file.  In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Radu in view of Furuse (US 2021/0243910).
Radu does not disclose the elastomeric panel comprising a length 110 to 150 percent the length of the automotive door mounted switch panel and the elastomeric panel comprising a width 110 to 140 percent the width of the automotive door mounted switch panel.  Furuse teaches the use of a protective panel (10) having an area larger than that of the switch panel (7).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the elastomeric panel comprising a length 110 to 150 percent the length of the automotive door mounted switch panel and the elastomeric panel comprising a width 110 to 140 percent the width of the automotive door mounted switch panel, in order to improve protection of the switch panel.  Please note that workable dimensions of the elastomeric panel would have been a matter of routine experimentation before the invention was effectively file.   In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation). 
Regarding claim 3, to the extent that Radu does not disclose the specific thickness, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to select a vertical thickness in order to comply with design and economic factors.  Please note that workable dimensions of the elastomeric panel would have been a matter of routine experimentation before the invention was effectively file.  In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation). 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Radu and Furuse, and further in view of Uljanic et al. (US 5,092,459).  
Regarding claim 4, Uljanic teaches an elastomeric panel comprising at least one raised portion (35) fixed to an upper surface, wherein the raised portion comprises a height and width that are each 0.25 to 1.25 times the vertical thickness of the elastomeric panel.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use raised portions, as taught by Uljanic, in order to better accommodate the switches of the switch panel.  
Regarding claim 5, to the extent that Radu does not disclose the specific material, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material with Durometer Hardness, Shore A of 50-70 as the preferred material, in order to provide a reliable and economic construction, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design preference.  In re Leshin, 125 USPQ 416.  Additionally, workable dimensions of the elastomeric panel would have been a matter of routine experimentation before the invention was effectively file.  In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation). 
Regarding claim 6, to the extent that Radu does not disclose the specific material, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a room temperature vulcanizing silicone rubber and a Durometer Hardness, Shore A of 58 to 60 as the preferred material, in order to provide a reliable and economic construction, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design preference.  In re Leshin, 125 USPQ 416.  Additionally, workable dimensions of the elastomeric panel would have been a matter of routine experimentation before the invention was effectively file.   In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation). 

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Porterfield (US 2006/0255891).  
Regarding claim 7, Porterfield discloses an 5re claim Reelastomeric automotive switch (intended use) cover comprising: an elastomeric material shaped with a length, width and thickness; the length being 2 to 3 times the width (about 2 times); and the elastomeric material configured to temporarily cover at least one 10predetermined automotive switch (intended use).  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  
To the extent that Porterfield does not specify the thickness value, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to select the thickness being 0.1 to 1.0 inches, in order to comply with design and economic factors.  Please note that workable dimensions of the elastomeric panel would have been a matter of routine experimentation before the invention was effectively file.  In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation). 
Porterfield does not explicitly disclose panel having a shape with a length 2-3 times a width, nor that the drawings are to scale.  Nonetheless, Porterfield’s drawings suggest a panel having a shape with a length that’s about 2 times a width.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the panel having a length that’s about 2 times a width, in order to close up and protect the appropriate size opening.  Please note that workable dimensions of the elastomeric panel would have been a matter of routine experimentation before the invention was effectively file.  In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).

Regarding claim 8, Porterfield discloses that the length comprises 110 to 150 percent the length of the predetermined automotive switch (12, see Fig. 3); wherein the width comprises 110 to 140 percent the width of the predetermined 15automotive switch (12, see Fig. 3).  
Regarding claim 9, to the extent that Porterfield does not disclose the specific material, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material with Durometer Hardness, Shore A of 50-70, as the preferred material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design preference.  In re Leshin, 125 USPQ 416.  Additionally, workable dimensions of the elastomeric panel would have been a matter of routine experimentation before the invention was effectively file.  In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation). 
Regarding claim 10, to the extent that Porterfield does not disclose the specific material, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material with Durometer Hardness, Shore A of 58-60 as the preferred material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design preference.  In re Leshin, 125 USPQ 416.  Additionally, workable dimensions of the elastomeric panel would have been a matter of routine experimentation before the invention was effectively file.  In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation). 
Regarding claim 11, to the extent that Radu does not disclose the specific material, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a room temperature vulcanizing silicone rubber in order to provide a reliable and economic construction, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design preference.  In re Leshin, 125 USPQ 416.   

Response to Arguments
Applicant’s arguments with respect to claim 1 regarding the dimensions and case of Radu’s drawings have been considered but are moot in view of the new grounds of rejection, as applied.
In response to Applicant's arguments that Radu does not use the term “elastomeric,” please note that Radu discloses the panel (55) made of an elastomeric material, i.e. a polymer.  
In response to Applicant's arguments that Rado does not disclose “peeling” because the panel is hinged, please note that the Merriam-Webster Dictionary defines “peeling” as “to remove the outer covering.”  It does not exclude the panel from being hinged.  In this case, the panel of Rado can be removed from the switches to provide access, thus it is peeled to access the switches. 
In response to Applicant's arguments regarding claim 7, that the cover/panel of Potterfield is permanent and not temporary, please note that Potterfield does not disclose the cover being attached by any permanent means.  Additionally, the fact that the switch may be operated through the cover, does not make it permanent.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the thickness range that do not allow manipulation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833